Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                          Status of the Claims 
Claims 1-28, 34, 39 and 42-52 are canceled. 
Claims 32 and 36 are withdrawn. 
Claims 29-31, 33, 35, 37-38 and 40-41 are pending. 

Election/Restrictions
Please note that all previous species elections are hereby withdrawn in view of the fact that that the art search was extended to all species and no prior art was found that anticipates or renders obvious the instant claims in accordance with MPEP § 803.02.  In view of the above noted withdrawal of the restriction requirement as to the linked species, applicant(s) are advised that if any claim(s) depending from or including all the limitations of the allowable generic linking claim(s) be presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The objection to the specification is withdrawn in view of the amendments to the specification filed 02/04/2021.
Applicant’s arguments regarding claim 29 are found to be persuasive.  The combination of cited references does not teach the limitations of instant claim 29.  It would not have been prima facie obvious to perform the method of claim 29, in which a sol gel material coats wells produced in the claimed manner followed by depositing a gel material in the wells and attaching a primer to the gel material. Likewise, regarding claims 37 and 40, depositing a gel material into wells coated with a sol-gel layer was not taught in the prior art and it would not have been prima facie obvious to perform the claimed method of claims 37 and 40 at the time of the instant invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 29-33, 35-38 and 40-41 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA A DINES whose telephone number is (571)272-6837.  The examiner can normally be reached on Monday-Friday 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A DINES/Primary Examiner, Art Unit 1639